Case 2:16-cv-10089-AJT-RSW ECF No. 207, PageID.14551 Filed 01/12/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 KEVIN L. DOUGHERTY, ET AL.,

              Plaintiffs,                          No. 16-10089

 v.                                                District Judge Arthur J. Tarnow
                                                   Magistrate Judge R. Steven Whalen

 ESPERION THERAPEUTICS, INC.,
 ET AL.

              Defendants.
                                        /

                                OPINION AND ORDER

       Before the Court is Defendants’ Motion to Strike Plaintiff’s Notice of Recent

 Factual Developments [ECF No. 150]. For the following reasons, the motion is DENIED.

       On February 5, 2020, Plaintiffs filed a Motion to Compel Documents Withheld on

 Claims of Privilege [ECF No. 117].1 Defendants filed their response on February 25,

 2020 [ECF No. 126], and Plaintiffs filed a reply on February 26, 2020 [ECF No. 128].

       On May 26, 2020, Plaintiffs filed the now-disputed Notice of Recent Factual

 Developments, with exhibits [ECF No. 149], concerning post-briefing factual material,

 including subsequent deposition testimony, handwritten notes of a defense witness, and



       1
        The sealed motion is found at ECF No. 117; the redacted motion is found at ECF
 No. 116.

                                            Page -1-
Case 2:16-cv-10089-AJT-RSW ECF No. 207, PageID.14552 Filed 01/12/21 Page 2 of 4




 email exchanges. Defendants ask the Court to strike this Notice, characterizing it as an

 improper sur-reply.

        First, I do not find that Plaintiffs’ Notice [ECF No. 149] is a de facto sur-reply.

 Rather, it provides post-briefing factual information pertinent to the underlying motion to

 compel. It is a truism to say that facts are important, and relevant facts that come to light

 after a motion is filed are properly brought to the Court’s attention. In their response,

 Plaintiffs have cited a number of cases confirming the permissibility of filing

 supplemental facts, and the impermissibility of characterizing such filings as improper

 sur-replies. See United States v. City of Eastpointe, 378 F. Supp. 3d 589, 614 (E.D. Mich.

 2019)(“The Court rejects Defendants' characterization of the notice and accompanying

 exhibit as an unauthorized sur-reply....The Court further determines that accepting the

 supplemental exhibit will serve the interest of developing a complete record and cause no

 prejudice to Defendants”); Johnson v. Cty. of Wayne, 2008 WL 4279359, at *8 (E.D.

 Mich. Sept. 16, 2008)(finding that defendants had not been “unduly prejudiced,” and

 holding that “[i]n the interests of developing a full record, defendants' motion to strike the

 supplemental brief will be denied”); Home Fed. Sav. Bank v. Office of Thrift Supervision,

 648 F. Supp. 2d 911, 913 (E.D. Mich. 2009)(“[T]he court will deny Plaintiff's motion to

 strike OTS's supplement affidavit, as the affidavit is not a sur-reply.”).

        I recognize that Plaintiff’s filing contains some explanatory narrative in addition to

 the exhibits, but that brief discussion does not transform the filing into a sur-reply; rather,


                                            Page -2-
Case 2:16-cv-10089-AJT-RSW ECF No. 207, PageID.14553 Filed 01/12/21 Page 3 of 4




 the Plaintiff’s Notice primarily alerts the Court to post-briefing factual material. In any

 event, to the extent that the Notice crossed the line into substantive argument, I did not

 consider that in ruling on the underlying motion to compel.

        Moreover, as was the case in Johnson v. Cty. of Wayne, the Defendant has not

 been prejudiced by the Notice. The following chronology is telling. After the present

 motion to strike was filed and responded to, the Court noticed the underlying motion to

 compel for hearing [ECF No. 182]. Pursuant to the Court’s notice, the parties met,

 conferred, and filed a Joint List of Resolved and Unresolved Issues on October 6, 2020

 [ECF No. 183]. Oral argument was held on October 8, 2020, after which I permitted both

 parties to file supplemental briefs. Transcript of Hearing, ECF No. 184, PageID. 12821-

 12826. The Plaintiffs filed their supplemental brief on October 14, 2020 [ECF No. 185],

 and the Defendants filed their brief on October 20, 2020 [ECF No. 186]. I issued an

 Opinion and Order granting the Plaintiffs’ motion on November 30, 2020 [ECF No. 198],

 and on December 14, 2020, Defendants filed objections, with exhibits [ECF No. 204].2

 The Plaintiffs responded to the objections on December 28, 2020 [ECF No. 205].

        So, let it not be said that the Defendants have not had a full and fair opportunity to

 present all of their facts and arguments to this Court in opposition to the Plaintiffs’

 motion to compel. Again, the Defendants have suffered no prejudice.



        2
         On December 10, 2020, I stayed my order pending resolution of the Defendants’
 objections [ECF No. 203].

                                            Page -3-
Case 2:16-cv-10089-AJT-RSW ECF No. 207, PageID.14554 Filed 01/12/21 Page 4 of 4




       Therefore, Defendants’ Motion to Strike Plaintiff’s Notice of Recent Factual

 Developments [ECF No. 150] is DENIED.

       IT IS SO ORDERED.

                                          s/R. Steven Whalen
                                          R. Steven Whalen
                                          United States Magistrate Judge
 Dated: January 12, 2021


                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was sent to parties of
 record on January 12, 2021 electronically and/or by U.S. mail.


                                                 s/Carolyn M. Ciesla
                                                 Case Manager




                                          Page -4-
